     Case 2:20-cv-01802-KJM-DMC Document 15 Filed 08/23/21 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DOUGLAS L. HOPPER,                                No. 2:20-CV-1802-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    GAVIN NEWSOM, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s first amended complaint. See ECF No.

19   13.

20                  The Court is required to screen complaints brought by prisoners seeking relief

21   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

22   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

23   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

24   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

25   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

26   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

27   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

28   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the
                                                        1
     Case 2:20-cv-01802-KJM-DMC Document 15 Filed 08/23/21 Page 2 of 7


 1   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it

 2   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because Plaintiff must allege

 3   with at least some degree of particularity overt acts by specific defendants which support the

 4   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 5   impossible for the Court to conduct the screening required by law when the allegations are vague

 6   and conclusory.

 7

 8                        I. PLAINTIFF’S FIRST AMENDED COMPLAINT

 9                  In a significant expansion of the list of eight defendants named in the original

10   complaint not contemplated when the Court granted leave to amend, Plaintiff now names the

11   following 52 defendants: (1) Gavin Newsom, the Governor of the State of California; (2) the

12   California Department of Corrections and Rehabilitation (CDCR); (3) Ralph Diaz, the former

13   Secretary of the CDCR; (4) Kathleen Allison, the current Secretary of the CDCR; (5) Brian

14   Kibler, the Warden of High Desert State Prison (HDSP); (6) James Pickett, the current Chief

15   Deputy Warden of HDSP; (7) T. Thompson, the former Chief Deputy Warden of HDSP; (8) K.

16   Thornton, a current Associate Warden at HDSP; (9) R. Peery, a current Associate Warden at

17   HDSP; (10) A. Lane, a current Associate Warden at HDSP; (11) M. Knedler, a former Facility

18   Captain at HDSP; (12) D. Espinoza, a former Correctional Counselor at HDSP (13) W. Hicks, a

19   current Correctional Lieutenant at HDSP; (14) Gonzales, a former Correctional Counselor at

20   HDSP; (15) K. Holmes, a current Correctional Lieutenant at HDSP; (16) Colby, a current
21   Correctional Sergeant at HDSP; (17) R. Sylva, a current Correctional Sergeant at HDSP; (18)

22   Macovichuk, a current Correctional Officer at HDSP; (19) Brown, a current Correctional Officer

23   at HDSP; (20) Rivett, a current Correctional Officer at HDSP; (21) Streetman, a current

24   Correctional Officer at HDSP; (22) G. Gonzalez, a current Correctional Officer at HDSP; (23) C.

25   Rodriguez, a current Correctional Officer at HDSP; (24) Agular, a current Correctional Officer at

26   HDSP; (25) Buchanan, a current Correctional Officer at HDSP; (26) Vigil, a current Correctional
27   Officer at HDSP; (27) Montono; a current Correctional Officer at HDSP; (28) Zepeda, a current

28   Correctional Officer at HDSP; (29) Cunningham, a current Correctional Officer at HDSP; (30)
                                                        2
     Case 2:20-cv-01802-KJM-DMC Document 15 Filed 08/23/21 Page 3 of 7


 1   Maxwell, a current Principal at HDSP; (31) T. Lee, a current Vice Principal at HDSP; (32) C.

 2   Jenkins, a current Senior Librarian at HDSP; (33) K. Kishbaugh, a current Library Technical

 3   Assistant at HDSP; (34) G. Gates, a current Reviewer for the California Health Care

 4   Correspondence Appeals Branch; (35) M. Robles, a current Correctional Officer at HDSP; (36)

 5   Hall, a current Correctional Officer at HDSP; (37) Uribe, a current Correctional Officer at HDSP;

 6   (38) F. Gonzalez, a current Correctional Officer at HDSP; (39) E. Woltjen, a current Manager of

 7   Health Care Services at HDSP; (40) Kevin Rueter, the current Chief Medical Executive at HDSP;

 8   (41) Steve Porter, a current Pharmacist at HDSP; (42) Linda Hardy, a current Pharmacist at

 9   HDSP; (43) R. Gray, the current Chief Surgeon at HDSP; (44) Grant Holloway, a current Dentist

10   at HDSP; (45) Early Gard, a current Dentist at HDSP; (46) Tamera Taber, a current Primary Care

11   Provider at HDSP; (47) Sheri Fletcher, a current Registered Nurse at HDSP; (48) Bonnie

12   Johnson, a current Office Technician at HDSP; (49) Olena Lewis, a current Licensed Vocational

13   Nurse at HDSP; (50) Dana Avila, a current Registered Nurse at HDSP; (51) Diana Nollette, a

14   current Registered Nurse at HDSP; and (52) N. Albonico, a current Facility Captain at HDSP.

15   See ECF No. 13, pgs. 3-11. All defendants are sued in their individual and official capacities.

16   See id. at 11.

17                    Plaintiff alleges generally that he is a 61-year-old “high risk medical inmate.” Id.

18   at 12. Plaintiff states the action concerns “multiple injuries that stem from long-term pain and

19   suffering due to the lack of emergency medical and dental treatment as well as denial and/or

20   delays in his prescribed medication. . . .” Id. Plaintiff claims that he was continually denied
21   access to visual aid devices and assistance in the preparation of legal documents for the courts

22   and disciplinary hearings, in violation of his rights under the First, Eighth, and Fourteenth

23   Amendments. See id. Plaintiff also claims that Defendants’ conduct has violated the terms of the

24   remedial plan in Armstrong v. Newson. See id.

25                    Plaintiff’s first amended complaint consists of 83 single-spaced typed pages

26   setting forth 246 paragraphs of allegations. See generally id. Throughout the first amended
27   complaint, Plaintiff references various exhibits which are not attached. See id. at 19 (referencing

28   Exhibit A), 22 (referencing Exhibit B), 23 (referencing Exhibit C), 24 (referencing Exhibit D), 31
                                                         3
     Case 2:20-cv-01802-KJM-DMC Document 15 Filed 08/23/21 Page 4 of 7


 1   (referencing Exhibit E), 36 (referencing Exhibit F), 43 (referencing Exhibit G), 44 and 46

 2   (referencing Exhibit H), 50 and 52 (referencing Exhibits I and J), 56 (referencing Exhibits K and

 3   L), 59 (referencing Exhibit N), 61 (referencing Exhibit O), 62 (referencing Exhibit P), 64

 4   (referencing Exhibit Q), 66 (referencing Exhibit R), 69 (referencing Exhibit T), 72 and 73

 5   (referencing Exhibits U and V), and 78 (referencing Exhibit W).

 6

 7                                            II. DISCUSSION

 8                  Plaintiff’s first amended complaint represents a significant step backward in the

 9   litigation. Specifically, though the Court identified various cognizable claims in the original

10   complaint, Plaintiff’s first amended complaint is impossible to evaluate. Primarily, the first

11   amended complaint violates Eastern District of California Local Rule 220 regarding amended

12   pleadings. In addition, the first amended complaint violates Federal Rule of Civil Procedure 8

13   requiring a short and plain statement of Plaintiff’s claims. Further, the first amended complaint

14   continues to name an immune defendant – the CDCR – which, in accompanying findings and

15   recommendations, the Court recommends be dismissed as a defendant to this action.

16          A.      Violation of Local Rule 220

17                  Where, as here, leave to amend has been granted, Eastern District of California

18   Local Rule 220 requires the amended pleading to be “complete in itself.” See Local Rule 220.

19   Plaintiff’s first amended complaint is not complete in itself. In particular, as outlined above,

20   Plaintiff’s first amended complaint refers to a vast number of exhibits which are not attached to
21   the pleading. This presentation renders it impossible for the Court to evaluate Plaintiff’s first

22   amended complaint.

23                  The Court is permitted to refer to documents attached to and referenced in a

24   complaint in order to evaluate the sufficiency of the allegations contained therein. See Branch v.

25   Tunnell, 14 F.3d 449, 454 (9th Cir. 1994). Here, though Plaintiff has referenced various exhibits

26   in the first amended complaint, the Court cannot consider them as the law permits in evaluating
27   the sufficiency of Plaintiff’s allegations for the simple reason they are not attached. Thus, to the

28   extent Plaintiff’s allegations rely on such referenced documents, the Court cannot perform the
                                                        4
     Case 2:20-cv-01802-KJM-DMC Document 15 Filed 08/23/21 Page 5 of 7


 1   gatekeeping function mandated under the screening statute. Plaintiff has simply put the Court in

 2   an impossible position. On the one hand, Plaintiff has referenced various exhibits in support of

 3   his allegations. On the other hand, Plaintiff has not attached such exhibits to allow the Court to

 4   evaluate the sufficiency of his allegations.

 5                   Plaintiff will be provided an additional opportunity to amend. In doing so,

 6   Plaintiff should note that reference to exhibits or evidence is not required to render his allegations

 7   sufficient. If, however, Plaintiff does reference and rely on exhibits, he must attach them so that

 8   the Court may determine whether they do or do not support the allegations Plaintiff would have

 9   them support.

10          B.       Violation of Rule 8

11                   The Federal Rules of Civil Procedure require that complaints contain a “. . . short

12   and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

13   8(a)(2). This means that claims must be stated simply, concisely, and directly. See McHenry v.

14   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are

15   satisfied if the complaint gives the defendant fair notice of the plaintiff’s claim and the grounds

16   upon which it rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996).

17                   Here, as indicated above, Plaintiff’s complaint consists of 83 single-spaced typed

18   pages setting forth 246 paragraphs of allegations. Further, in an eye-popping expansion of this

19   litigation which was not remotely contemplated when the Court granted Plaintiff leave to amend

20   his original complaint, Plaintiff has increased the number of defendants from eight to 52.
21   Plaintiff again has rendered it impossible for the Court to ascertain what is specifically claimed as

22   to whom, let alone evaluate the sufficiency of his allegations. The Court must here enforce

23   compliance with Rule 8.

24                   Plaintiff will be provided an opportunity to amend. In doing so, Plaintiff must find

25   a balance between providing the Court with a short and plain statement of his claim as to each

26   named defendant as required under Rule 8 and thwarting that objective by reference to an
27   excessive number and volume of attached exhibits. Because this litigation is for Plaintiff to

28   frame, the Court must leave to Plaintiff how to successfully accomplish this balance. Plaintiff is
                                                        5
     Case 2:20-cv-01802-KJM-DMC Document 15 Filed 08/23/21 Page 6 of 7


 1   advised, however, that submission of a second amended complaint which is as lengthy as the

 2   current pleading and which attaches volumes of referenced material will be found not to have

 3   achieved this balance.

 4

 5                                          III. CONCLUSION

 6                  Because it is possible that the deficiencies identified in this order may be cured by

 7   amending the complaint, Plaintiff is entitled to leave to amend prior to dismissal of the entire

 8   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

 9   informed that, as a general rule, an amended complaint supersedes the original complaint. See

10   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

11   amend, all claims alleged in the original complaint which are not alleged in the amended

12   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

13   Plaintiff amends the complaint, the Court cannot refer to the prior pleading in order to make

14   Plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

15   complete in itself without reference to any prior pleading or documents not attached thereto. See

16   id.

17                  If Plaintiff chooses to amend the complaint, Plaintiff must demonstrate how the

18   conditions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

19   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

20   each named defendant is involved, and must set forth some affirmative link or connection
21   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

22   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

23                  Finally, Plaintiff is warned that failure to file an amended complaint within the

24   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

25   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

26   with Rule 8 may, in the Court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).
27   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

28   ///
                                                        6
     Case 2:20-cv-01802-KJM-DMC Document 15 Filed 08/23/21 Page 7 of 7


 1                   Accordingly, IT IS HEREBY ORDERED that:

 2                   1.      Plaintiff’s first amended complaint is dismissed with leave to amend; and

 3                   2.      Plaintiff shall file a second amended complaint within 30 days of the date

 4   of service of this order.

 5

 6   Dated: August 23, 2021
                                                            ____________________________________
 7                                                          DENNIS M. COTA
 8                                                          UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        7
